                                                                                  JS-6



 1 ABDALLA J. INNABI - Bar No. 172302
   AMER INNABI – Bar No. 225413
 2 INNABI LAW GROUP, APC
   2500 E. Colorado Blvd., Suite 230
 3 Pasadena, California 91107
   Telephone: (626) 395-9555
 4 Facsimile: (626) 395-9444

 5 STONER GRANNIS LLP
   FREDERIC F. GRANNIS – Bar No. 185119
 6 2500 East Colorado Boulevard, Suite 230
   Pasadena, California 91107
 7 Telephone: (626) 376-9208
   Facsimile: (626) 376-9835
 8
   Attorneys for Plaintiffs,
 9 SARKIS PANOYAN and LENA AVAKIAN

10                              UNITED STATES DISTRICT COURT
11
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
      SARKIS PANOYAN and LENA                        )   Case No.: 2:19-cv-07469-PA-SK
13    AVAKIAN,                                       )
                                                     )   [Honorable Percy Anderson]
14                          Plaintiffs,              )
                                                     )   ORDER RE: REMANDING ACTION
15           v.                                      )   BACK TO STATE COURT
                                                     )
16    REGALO INTERNATIONAL, LLC, A                   )
      Minnesota Corporation; and DOES 1              )
17    through 50,                                    )
                                                     )
18                          Defendants.              )
                                                     )
19                                                   )
20

21                                               ORDER
22          On March 4, 2020, the Parties to the above-referenced action filed a Stipulation to
23
     Remand the Action Back to State Court. The Court having reviewed that stipulation and good
24
     cause appearing, orders as follows:
25
            1.      The Parties’ stipulation is approved;
26

27          2.      Central District of California case number 2:19-cv-07469-PA-SK SARKIS

28 PANOYAN and LENA AVAKIAN v. REGALO INTERNATIONAL, et al. is hereby remanded

                                                     1
                  [Proposed] ORDER RE: REMANDING ACTION BACK TO STATE COURT
 1 to Los Angeles County Superior Court, Central District (Spring Street – Personal Injury
   Courts).
 2

 3 IT IS SO ORDERED.

 4 Dated: March 4, 2020

 5
                                                ______________________________________
 6                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                 [Proposed] ORDER RE: REMANDING ACTION BACK TO STATE COURT
